[Cite as State ex rel. Barr v. Sutula, 126 Ohio St.3d 193, 2010-Ohio-3213.]




     THE STATE EX REL. BARR, APPELLANT, v. SUTULA, JUDGE, APPELLEE.
   [Cite as State ex rel. Barr v. Sutula, 126 Ohio St.3d 193, 2010-Ohio-3213.]
Mandamus — Court of appeals correctly held that appellant is not entitled to a
        writ of mandamus to compel judge to resentence him.
       (No. 2010-0606 — Submitted July 6, 2010 — Decided July 13, 2010.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                               No. 94530, 2010-Ohio-926.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals denying the request
of appellant, Harry Barr, for a writ of mandamus to compel appellee, Cuyahoga
County Court of Common Pleas Judge John D. Sutula, to resentence him. Barr’s
2007 sentencing entry constituted a final, appealable order, which fully complied
with Crim.R. 32(C) and State v. Baker, 119 Ohio St.3d 197, 2008-Ohio-3330, 893
N.E.2d 163, syllabus (“A judgment of conviction is a final appealable order under
R.C. 2505.02 when it sets forth (1) the guilty plea, the jury verdict, or the finding
of the court upon which the conviction is based; (2) the sentence; (3) the signature
of the judge; and (4) entry on the journal by the clerk of court” [emphasis added]).
        {¶ 2} By specifying in the sentencing entry that “the court found the
defendant guilty of robbery 2911.02-F2 with notice prior conviction, repeat
violent offender specification 2941.149 as charged in Count(s) 2 of the
indictment,” Judge Sutula sufficiently set forth the findings upon which Barr’s
bench conviction is based. Crim.R. 32(C). The judge was not required to add
language that the court found the defendant guilty of the offenses after a bench
trial; that additional language would have been superfluous.
                             SUPREME COURT OF OHIO




       {¶ 3} Therefore, the court of appeals correctly held that Barr is not entitled
to the requested extraordinary relief in mandamus. See State ex rel. Pruitt v.
Cuyahoga Cty. Court of Common Pleas, 125 Ohio St.3d 402, 2010-Ohio-1808,
928 N.E.2d 722.
                                                                Judgment affirmed.
       BROWN,     C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,    O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                __________________
       Harry Barr, pro se.
       William D. Mason, Cuyahoga County Prosecuting Attorney, and James E.
Moss, Assistant Prosecuting Attorney, for appellee.
                             ______________________




                                            2